UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6673


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RICARDO M. SUGGS, JR.,

                Defendant – Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.    Frederick P. Stamp,
Jr., Senior District Judge.  (5:06-cr-00027-FPS-DJJ-1; 5:09-cv-
00057-FPS-DJJ)


Submitted:   September 27, 2011         Decided:   September 29, 2011


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ricardo M. Suggs, Jr., Appellant Pro Se.      David J. Perri,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ricardo M. Suggs, Jr. seeks to appeal the district

court’s    order    accepting      the      recommendation       of   the    magistrate

judge and denying relief on his 28 U.S.C.A. § 2255 (West Supp.

2011) motion.           The order is not appealable unless a circuit

justice   or     judge    issues   a     certificate      of    appealability.        28

U.S.C. § 2253(c)(1)(B) (2006).                   A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2006).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating          that   reasonable    jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see    Miller-El     v.    Cockrell,     537    U.S.      322,   336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                           Slack,

529 U.S. at 484-85.          We have independently reviewed the record

and    conclude    that    Suggs   has      not    made   the    requisite     showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                             2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3